Approval of the minutes of the previous sitting
The Minutes of the sitting of 25 March 2010 and the documents which were adopted are available for viewing. The Minutes have been approved.
(IT) Mr President, you have remembered the victims of the attacks in Russia.
Only recently terrorist attacks also took place in Iraq, Afghanistan and Pakistan, countries which - like Russia - are outside the European Union. I think it is only right that we remember those victims too.
You are right, Mr Speroni. I agree. With these introductory words, we in the European Parliament also refer to events of this kind which are happening throughout the world. We remember all victims with great pain. We also sympathise with the victims' families and friends, and with the countries where these things happen. However, this was an exceptional case, because such things have not happened in Russia itself for a long time. This is why I mentioned it. However, you are absolutely right, Mr Speroni. We should remember that every week, throughout the world, there are many very depressing cases of this kind. This is why our work in Europe, in the European Union, makes so much sense, and this is why we can be glad that it has been possible to solve many of these problems in our Europe, although we still have not solved them all. Thank you, Mr Speroni, for pointing this out to me. Thank you very much.